DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 2 November 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the response filed 2 November 2021, Applicant argues the amendment to independent claim 1 and new independent claim 14 overcome the anticipation rejections under Castro’187 and Kappel’890 for the reasons discussed in the 28 October 2021 interview. These arguments are persuasive. However, upon further search and consideration, the claims are rejected as being anticipated and/or obvious with respect to newly cited prior art. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operating unit” in claims 12, 13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8, 12, 13, 15, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is recites “the first and second forceps pieces each include two steps between opposing surfaces in the first gripping second and opposing surfaces in the second gripping section”. However, claim 1, from which claim 2 depends, recites “the opposing surfaces between the first and second forceps pieces in the second gripping section and the opposing surfaces between the first and second forceps pieces in the first gripping section comprise an entirety of a gripping surfaces between the first and second forceps pieces”. 
The limitations of claim 2 appear to contradict the limitation of claim 1. It is unclear how the steps – which, as claimed, are not part of the gripping surfaces – can be between the first and second gripping surfaces, as required by claim 2, while the first 
Clarification is required. 
Similar issues are raised by claim 15 and it is rejected because it recites the same contradictory limitations as claim 2. 
Claims 3 is rejected based on its dependency from claim 2. 
Claim 4 recites “the first recessed sections…are disposed at mutually facing positions relative to an other of the first and second forceps pieces”. It is unclear what Applicant intends with the phrase “mutually facing position”. In order to make this more clear, the Office suggests amended the claim to state “the first recessed sections…are disposed at mutually facing positions of the first recessed sections relative to an other of the first and second forceps pieces”. Similar issues exist with regards to the remainder of the claim and the “first protruding sections”. 
Claim 17 is rejected because it has the same lack of clarity as claim 4. 
Claims 5, 6, 18 and 19 are rejected based on their dependency from claims 4 and 17. 
In claim 7, there is an inconsistency in the language of the preamble and that of body of the claim thus making the scope unclear.  The preamble recites “A medical gripping tool” while claim 7 appears to claim a needle in combination with the gripping tool.  It is unclear whether applicant intends the claims to be drawn to the combination (i.e. the gripping tool and a needle) or the subcombination (i.e. a gripping tool). Applicant is hereby required to indicate which, the combination (gripping tool and needle) or subcombination (gripping tool)) the claims are intended to be drawn and 
Claim 8 is rejected based on its dependency from claim 7. 
Claim limitation “operating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. See above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0036] of the published application states the operating unit “has an arbitrary known structure”. This fails to clearly link the phrase “operating unit” to a structure in the specification. 
Therefore, claims 12 and 13 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keating et al. (US Patent Application 2013/0030462). 
Claim 1: Keating’462 discloses a medical gripping tool (paragraph [0011]) comprising an:
Insertion section (160); 
A forceps (115, 116) disposed at a distal end of the insertion section (160). The forceps comprises a first forceps piece (115) and a second forceps piece (116) pivotable about a swiveling axis (140) between an open and closed position. 
The forceps comprises: 


    PNG
    media_image1.png
    198
    370
    media_image1.png
    Greyscale

In the closed position, a minimum distance between opposing surfaces of the first and second forceps pieces (115, 116 respectively) in the second gripping section is greater than the minimum distance between opposing surfaces of the first and second forceps pieces (115, 116 respectively) in the first gripping section (see Figure 1c; for example in the annotated copy above). 
The opposing surfaces between the first and second forceps pieces in the second gripping section and the opposing surfaces between the first and second forceps pieces in the first gripping section comprise an entirety of a gripping surface between the first and second forceps pieces (Figure 1c). 
Claims 1, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrett (US Patent Application 2009/0210017). 
Barrett’017 discloses a medical gripping tool (Figure 1) comprising an:
Insertion section (16); 
A forceps (14) disposed at a distal end of the insertion section (16). The forceps comprises a first forceps piece (38) and a second forceps piece (40) pivotable about a swiveling axis (32) between an open and closed position. 
The forceps comprises: 


    PNG
    media_image2.png
    333
    601
    media_image2.png
    Greyscale

In the closed position, a minimum distance between opposing surfaces of the first and second forceps pieces (38, 40 respectively) in the second gripping section is greater than the minimum distance between opposing surfaces of the first and second forceps pieces (38, 40 respectively) in the first gripping section (see Figure 5). 
The opposing surfaces between the first and second forceps pieces in the second gripping section and the opposing surfaces between the first and second forceps pieces in the first gripping section comprise an entirety of a gripping surface between the first and second forceps pieces (Figure 6). 
Claim 11: Barrett’017 discloses the second gripping section has a larger width than the first gripping section (Figure 7). 
. 
Claims 1, 2, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veltri et al. (US Patent 8,347,754). 
Veltri’754 discloses a medical gripping tool (Figure 1) comprising an:
Insertion section (102, 104, 106); 
A forceps (112) disposed at a distal end of the insertion section (10). The forceps comprises a first forceps piece (first unlabeled jaw in Figure 1) and a second forceps piece (second unlabeled jaw in Figure 1) pivotable about a swiveling axis (see annotated copy of Figure 1 below) between an open and closed position. 
The forceps comprises: 
A first gripping section (see annotated copy of Figure 1 below) and a second gripping section (see the annotated copy of Figure 1 below) disposed distally further from the swiveling axis (140) than the first gripping section. The second gripping section extends proximally from the distal most end of the forceps. 

    PNG
    media_image3.png
    241
    560
    media_image3.png
    Greyscale


In the closed position, a minimum distance between opposing surfaces of the first and second forceps pieces in the second gripping section is greater than the minimum distance between opposing surfaces of the first and second forceps pieces in the first gripping section (see the annotated copy of Figure 1 above). 
Claim 2, 14: The first and second forceps pieces each includes two steps between the opposing surfaces in the first gripping section and opposing surfaces in the second gripping section (see the annotated copy of Figure 1 – the double sided arrows point to a step on respective first and second forceps pieces). 

    PNG
    media_image4.png
    211
    278
    media_image4.png
    Greyscale


 	For the other details of claim 14, see the rejection to claim 1 under Veltri immediately above. 
Claims 1, 2, 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanna (US Patent 8,795,274). 
Claim 1: Hanna’274 discloses a medical gripping tool (Figure 1) comprising an:
Insertion section (12); 
A forceps (show generically as 100 in Figure 1; alternate embodiment of the forceps 200 is shown in Figure 3c, 3d) disposed at a distal end of the insertion section (12). The forceps comprises a first forceps piece (210, 212, 290) and a second forceps piece (220, 222, 290) pivotable about a swiveling axis (232) between an open (Figure 3c) and closed (Figure 3d) position. 
The forceps comprises: 
A first gripping section (see annotated copy of Figure 3d below) and a second gripping section (see the annotated copy of Figure 3d below) disposed distally further from the swiveling axis (232) than the first gripping section. The second gripping section extends proximally from the distal most end of the forceps. 


    PNG
    media_image5.png
    275
    834
    media_image5.png
    Greyscale

In the closed position, a minimum distance between opposing surfaces of the first and second forceps pieces (210, 220 respectively) in the second gripping section is greater than the minimum distance between opposing surfaces of the first and second forceps pieces (210, 220 respectively) in the first gripping section (see Figure 3d). 
The opposing surfaces between the first and second forceps pieces in the second gripping section and the opposing surfaces between the first and second forceps pieces in the first gripping section comprise an entirety of a gripping surface between the first and second forceps pieces (Figure 3d). 
Claim 2: The first and second forceps pieces each include two steps between the opposing surfaces in the first gripping section and between the opposing surfaces in the second gripping section (first step is formed by element 290; second step is formed on surface 214, 224 of elements 212, 222 – see annotated copy of Figure 3d below)

    PNG
    media_image6.png
    214
    834
    media_image6.png
    Greyscale


Hanna (US Patent 8,795,274) 

Claim 14: Hanna’274 discloses a medical gripping tool (Figure 1) comprising an:
Insertion section (12); 
A forceps (show generically as 100 in Figure 1; alternate embodiment of the forceps 200 is shown in Figure 3c, 3d) disposed at a distal end of the insertion section (12). The forceps comprises a first forceps piece (210, 212, 290) and a second forceps piece (220, 222, 290) pivotable about a swiveling axis (232) between an open (Figure 3c) and closed position (Figure 3d). 
The forceps comprises: 
A first gripping section (see annotated copy of Figure 3d below) and a second gripping section (see the annotated copy of Figure 3d below) disposed distally further from the swiveling axis (232) than the first gripping section. The second gripping section extends proximally from the distal most end of the forceps. 

    PNG
    media_image5.png
    275
    834
    media_image5.png
    Greyscale

In the closed position, a minimum distance between opposing surfaces of the first and second forceps pieces (210, 220 respectively) in the second gripping section is greater than the minimum distance between opposing surfaces of the first and second forceps pieces (210, 220 respectively) in the first gripping section (see Figure 3d). 
The first and second forceps pieces each include two steps between the opposing surfaces in the first gripping section and between the opposing surfaces in the second gripping section (first step is formed by the  element 290; second step is formed on surface 214, 224 of elements 212, 222 – see annotated copy of Figure 3d below)

    PNG
    media_image6.png
    214
    834
    media_image6.png
    Greyscale


Claim 15: The opposing surfaces between the first and second forceps pieces in the second gripping section and the opposing surfaces between the first and second forceps pieces in the first gripping section comprise an entirety of a gripping surface between the first and second forceps pieces (Figure 3d). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna’274, as applied to claim 2 and 14, respectively, further in view of Allen et al. (US Patent Application 2013/0072927). 
Hanna’274 teaches the limitations of claims 3 and 16 except for a forceps piece having a slit with curved shape at an intermediate portion thereof. 
Like Hanna’274, Allen’927 is directed towards a forceps for applying energy to tissue (Figure 1). 
Allen’974 teaches providing one of the forceps pieces (120) with a slit (104b) having a curved shape at an intermediate point thereof (Figure 2). Allen’974 teaches . 
Claims 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Keating’462. 
Claim 4: Keating’462 teaches second gripping section includes first recessed sections and first protruding portions on the opposing surfaces in the second gripping section (see Figure 1b which shows ridges 135, 136 forming recessed and protruding portions) (paragraph [0093]). 

However, in the device of Keating’462, the recessed portion on a first forceps piece will correspond with either the recessed portion or a protruding portion on the second forceps piece. This represents a finite number of predictable solutions. Furthermore, one of ordinary skill in the art would have expected the device of Keating’462 to function equally as well whether the recessed portion on the first forceps piece corresponds with a recessed portion or protruding portion on the second forceps piece since the second griping portions remain spaced apart even when the jaws are fully closed. The recessed and protruding portions will still provide the advantage of additional gripping ability. One of ordinary skill in the art would be motivated to pursue the known options (1: protruding portions on the jaws correspond with a protruding portion or 2: protruding portions one jaw correspond with a recessed portion on a second jaw)  within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
 Claim 5: Keating’462 discloses first gripping section includes second recessed sections and second protruding sections formed on the opposing surfaces in the first gripping sections (teeth 135, 136; paragraph [0091]). 
In the closed position, the second recessed sections and second protruding sections on the first forceps piece are disposed such that they mesh with second protruding sections and the second recessed sections on the second forceps piece (paragraph [0091]; Figure 1c). 

Keating ‘462 teaches providing this operating unit at the proximal end allows for actuation external to the body (paragraph [0151]). It would have been obvious to one of ordinary skill in the art as of the effective filing date to provide the embodiment of Figure 1 with an operating unit at the proximal end the insertion section, as shown in the embodiment of Figure 25, in order to allow control of the device from outside of the body. 
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Keating’462, as applied to claim 5, further in view of Kappel et al. (US Patent Application 2013/0197516). 
Claim 6: Keating’462 teaches the limitations of claim 6 but fails to disclose the size of the first recessed sections and first protruding portions (on the second gripping section) are larger than the second recessed sections and second protruding portions (on the first gripping section). 
It is old and well known to modify the gripping surfaces on a pair of grasping jaws in order to meet the particular needs of the surgical procedure. 
For example, Kappel’516 teaches a similar grasping device (100) having first and second forceps pieces (104a, 104b, respectively). Depending on the particular application of the grasper, the distal portion of the grasping device (i.e. the second gripping section) can have larger teeth than the more proximal portion (i.e. the first . 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Keating’462, as applied to claim 1, further in view of Kapp (U. S. Patent 2,796,065). 
Regarding Claims 7-10, Keating’462 discloses the invention of Claim 1 as stated above.
However, Keating’462 does not disclose Claim 7 the pair of first gripping sections  include, in one of the pair of first gripping sections, a first contact section coming into contact with a needle at two locations on an outer circumferential surface thereof and include, in the other of the pair of first gripping sections, a second contact section coming into contact with the needle at one location on the outer circumferential surface thereof; and/or Claim 8 the first contact section includes two first columnar parts that are disposed parallel to each other, and the second contact section includes a second columnar part that is disposed so as to be substantially equally spaced apart from the two first columnar parts in a radial direction; and/or Claim 9 the first contact section includes a V-shaped groove coming into contact with the needle at two locations Claim 10 the V-shaped groove includes a first groove section extending along a plane that intersects the swiveling axis and a second groove section extending parallel to the swiveling axis.
Kapp teaches (See Column 1, Lines 52-65) a grasping device with V-shaped cross slots, wherein Claim 7 the pair of first gripping sections (11) include, in one of the pair of first gripping sections, a first contact section (23 and 23’) coming into contact with a needle (shown as 35; see Figure 4) at two locations (23 and 23’) on an outer circumferential surface thereof and include, in the other of the pair of first gripping sections, a second contact section (22) coming into contact with the needle at one location on the outer circumferential surface thereof; and/or Claim 8 the first contact section (23 and 23’) includes two first columnar parts that are disposed parallel (see Figure 4 and Figure 6) to each other, and the second contact (22) section includes a second columnar part (22) that is disposed so as to be substantially equally spaced apart from the two first columnar parts in a radial direction (see Figure 4); and/or Claim 9 the first contact section includes a V-shaped groove (29; see Column 2, Lines 60-67) coming into contact with the needle (as shown by 35) at two locations in a circumferential direction thereof; and/or Claim 10 the V-shaped groove (29) includes a first groove section (31) extending along a plane that intersects the swiveling axis (as shown by 5) and a second groove section (plurality of 29) extending parallel to the swiveling axis (as shown by 5) in the same field of endeavor for the purpose of preventing biting and/or shearing while clamping (see Column 1, Lines 32-51).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Keating’462 device with first and second contract sections .
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna’274, as applied to claim 14, further in view of Keating’462. 
Claim 17: Hanna’274 teaches the limitations of claim 17 but fails to disclose the second gripping section includes first recessed sections and first protruding portions formed on opposing surfaces such that the recessed portion on a first forceps piece corresponds with a recessed portion on the second forceps piece. 
Keating’462 is directed towards a pair of jaws in which the second gripping section includes first recessed sections and first protruding portions (235, 236; paragraph [0093]) in order to enhance grip on tissue. 
Keating’462 does not explicitly teach the recessed portions on the first forceps piece corresponds with a recessed portion on the second forceps piece in the second gripping section.
However, in the device of Keating’462, the recessed portion on a first forceps piece will correspond with either the recessed portion or a protruding portion on the second forceps piece. This represents a finite number of predictable solutions. Furthermore, one of ordinary skill in the art would have expected the recessed and protruding portions of Keating’462 to function equally as well whether the recessed portion on the first forceps piece corresponds with a recessed portion or protruding portion on the second forceps piece since the second griping portions remain spaced apart even when the jaws are fully closed. The recessed and protruding portions will still 
Claim 18: Hanna’274 teaches the limitations of claim 18 but fails to disclose the first gripping section includes. second recessed sections and second protruding sections on the jaws. 

In the closed position, the second recessed sections and second protruding sections on the first forceps piece are disposed such that they mesh with second protruding sections and the second recessed sections on the second forceps piece (paragraph [0091]; Figure 1c) 
It would be obvious to one of ordinary skill in the art as of the effective filing date to modify the device taught by Hanna’274 with teeth such that the teeth on respective jaws mesh with each other, as taught by Keating’462, in order to enhance the grip on tissue. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna’274 in view of Keating’462, as applied to claim 18, further in view of Aranyi et al (US Patent 5,509,922). 
Hanna’274 in view of Keating’462 do not teach that the first recessed and protruding portions (on the second gripping section) are larger than sizes of the second recessed and protruding portions (on the first gripping section), as required by claim 19. 
However, it would be obvious to change the shape of the jaws, depending on the needs of the surgeon. For example, Aranyi’922 teaches jaws with a wider distal end and a narrower proximal portion (see Figure 18 and 19a) in order to specially adapt the jaws for a particular purpose – in Aranyi’s situation, for gripping a gallbladder (column 13, lines 25-55). 

It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the jaw shape taught by Hanna’274 in view of Keating’462, such that the distal portion is wider than the proximal portion, as taught by Aranyi, in order to provide the stated advantages. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna’274, as applied to claim 14, further in view of Aranyi’922.  
	Claim 20: Hanna’274 does not teach that the second gripping section has a larger width than the first gripping section, as required by claim 20. 
However, it would be obvious to change the shape of the jaws, depending on the needs of the surgeon. For example, Aranyi’922 teaches jaws with a wider distal end and a narrower proximal portion (see Figure 18 and 19a) in order to specially adapt the jaws for a particular purpose – in Aranyi’s situation, for gripping a gallbladder (column 13, lines 25-55). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device taught by Hanna’274 such that the second gripping section is wider than the first gripping section, as taught by Aranyi, in order to adapt the jaws for a specific gripping operation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208. The examiner can normally be reached Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        9 January 2022

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771